DETAILED ACTION
Status of the Claims
	Claims 9, 14, 16, 18-20, 22 and 23 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 04/26/2013, the filing date of document DE 10 2013 104 284.8.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 9, 14, 16, 18, 22 and 23  remain rejected under 35 U.S.C. 103 as being unpatentable over GUGGENBICHLER (US 2010/0057199; published March 2010) in view of LEE (WO 2013/176369 A1; filed 12/28/2012, US 2015/0105235 relied on as an English language translation); Baeck et al. (“Combinatorial Electrochemical Synthesis and Characterization of Tungsten-Molybdenum Mixed Metal Oxides,” 2002; Korean Journal of Chemical Engineering Vol. 19, No. 4, pp. 593-596); and Hassan et al. (“Optimization of the synthesis of nanostructured tungsten-molybdenum bimetallic oxide.” International Scholarly Research Notices (ISRN) Nanomaterials, Vol. 2012, Article ID 909647, pp. 1-13).
Applicants Claims
		Applicant claims a composite material for producing antimicrobially effective surfaces containing a mixed oxide, wherein: 	
	the composite material comprises a matrix and the mixed oxide, 
	the mixed oxide has the chemical formula MoxW1-xOz, in which there is 0.50 < x < 0.70 and 2.5 ≤ z ≤ 3.0, and wherein the mixed oxide is present in the form of particles with an average diameter between 0.1 µm and 200 µm, and further wherein the mixed oxide has a mass fraction of 0.01% and 80% of the composite material;
	wherein the matrix includes at least one material selected from the group consisting of inorganic polymers, plastics, silicones, ceramics, rubber, powder varnishes, liquid varnishes, bitumen, asphalt, glasses, waxes, resins, paints textiles, fabric, wood, composites, metals, hydrophilizing agents, and an oxide of Zn, Bi, Cu, Ti and/or V; and the composite material excludes MoO3 (instant claim 9).
	Applicants further claim the composite material further includes a compound of the chemical formula An+zMO4, wherein M is Mo or W, A is selected from the group consisting of Mg, Ca, Ag, Cu, Bi, V, Ti and Zn (instant claim 14).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
	GUGGENBICHLER teaches an inorganic substance containing molybdenum and/or tungsten which forms hydrogen cations when in contact with an aqueous medium and which results in an antimicrobial effect (see whole document). GUGGENBICHLER further teaches that it is an object of their invention to provide an active substance which has an antimicrobial effectiveness comparable to that of nanosilver, has a high general biocompatibility, and a high cost-benefit ratio and favorable processing properties ([0017]).  GUGGENBICHLER further teaches that “the substance does not only have an antimicrobial effective in the form of nanoscale particles (particle size of less than 100 nm), but also in the form of non-respirable particles (particles of more than 500 nm) and/or also compact form.” ([0017]) (instant claim 9, “an average diameter between 0.1 µm and 200 µm”). GUGGENBICHLER also teaches “the preferred particle size according to Fischer is 0.5 to 10 µm” ([0103]). Where “Fischer” appears to reference a specific method for establishing an average particle size (i.e. diameter).  GUGGENBICHLER further teaches the antimicrobially active substance retains its full effect in a composite material ([0017]).
	GUGGENBICHLER teaches that:
 
    PNG
    media_image1.png
    353
    552
    media_image1.png
    Greyscale

And that “it surprisingly turned out that substances forming hydrogen cations when in contact with an aqueous medium have an excellent antimicrobial effectiveness. An essential advantage also resides in the fact that the substances are practically not consumed. […] Consequently, the antimicrobial effect is almost unrestrictedly present in terms of time.” ([0021]). GUGGENBICHLER teaches that the molybdenum may be present in different oxidation states including the molybdate ion ([MoO4]2- ([0020]-[0023]) (instant claim 14).
	GUGGENBICHLER teaches that the best results could be achieved with metallic composite materials including the active substance in combination with a nobler metal such as silver, copper, tin and their alloys ([0038]-[0039])(instant claim 14). GUGGENBICHLER further teaches that the active substance can be used for the production of an antimicrobial plastic material, such as including in a polymer matrix ([0041]-[0042]; claims 33-34)(instant claim 1, “the matrix includes at least one material selected from the group consisting of inorganic polymers, plastics […].”). GUGGENBICHLER further teaches that the active substance is suitable as an additive for varnishes, coating substances and adhesives ([0103]) (instant claim 18, “adhesive bond”). GUGGENBICHLER further teaches that the active substance can be used as an additive for a filter ([0105]).
	GUGGENBICHLER teaches that the active substance is present as agglomerates having a size of less than 5 microns ([0037]; claims 28-29). GUGGENBICHLER teaches the substance according to the invention is incorporated in a plastic material, particularly a polymer matrix in in amount of 0.1 to 50% by volume ([0085]) (instant claim 9, “wherein the mixed oxide has mass fraction of 0.01% and 80% of the composite material”).
	GUGGENBICHLER teaches “An antimicrobial effect can also be achieved by means of components with a photooxidative effect. Due to this, reactive free radicals are formed, which damage the microorganisms. JP 11012479 describes an antimicrobial plastic material which contains an organic and an inorganic component. Metallic particles such as silver, zinc and copper and further compounds such as calcium zinc phosphate, ceramics, glass powder, aluminum silicate, titanium zeolite, apatite and calcium carbonate are mentioned as an example of inorganic components. Here, metal oxides such as zinc oxide, titanium oxide or molybdenum oxide act as a catalyst for the photooxidative effect.” ([0013]). 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GUGGENBICHLER is that GUGGENBICHLER does not expressly teach the active substance species is a mixed oxide has the chemical formula MoxW1-xOz, in which there is 0.50 < x < 0.70 and 2.5 ≤ z ≤ 3.0; or the claimed particle size.
	LEE teaches photocatalysts having properties such as antimicrobial effects (see whole document), and particularly that:

    PNG
    media_image2.png
    321
    632
    media_image2.png
    Greyscale

	Baeck et al. teaches a combinatorial electrochemical synthesis and characterization of Tungsten-Molybdenum Mixed Metal Oxides (see whole document). Baeck et al. teaches that: “We used methods of automated electrochemical synthesis and screening of WO3-MoO3 mixed oxide to address the following questions: 1 ) Can a combinatorial library of WO3-MoO3 mixed oxide be rapidly synthesized and screened electrochemically? 2) What are the photoelectrochemical effects of the compositional changes? 3) Is there any trend in photoelectrochemical activity as a function of composition that might improve our understanding of composition-function relationships?” (p. 593, paragraph bridging cols. 1-2).
	Baeck et al. further teaches that “Automated measurement of photocurrent by using a scanning photoelectrochemical cell showed that mixed oxides showed higher photocatalytic activity than pure tungsten oxide or pure molybdenum oxide.” (abstract, lines 7-8), and that “Maximum photoresponse was achieved when 50% Mo and 50% W concentration in electrolyte was used.” (p. 596, col. 1, §Conclusion, lines 8-9)(instant claim 9, MoxW1-xOz, in which there x is about 0.5). The examiner notes that, while Applicants claimed formula appears to exclude the endpoints 0.5 and 0.7 for the values of (x), it would have been prima facie obvious to have values close to this range. For example a value of x = 0.5 would not have been expected to significantly differ from a value of x = 0.50001 (i.e.  0.5 < x) (MPEP §2144.05: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).
	Baeck et al. teaches that: “Shiyanovskwa and Hepel [Shiyanovakaya and Hepel, 1999] reported increased photocatalytic activity of WO3/TiO2 bicomponent films. In this system, Electrons photogenerated at the conduction band of TiO2 transfer into the lower lying WO3 conduction band, while the holes photoexcited at the valence band of WO3 transfer into TiO2 valence band. Therefore, the relative locations of the band energies of TiO2 and WO3 can promote efficient separation of photogenerated charges, whereas the surface and bulk recombination processes result in a photocurrent decrease. By the same principle, WO3-MoO3 mixed oxide might show higher photocatalytic activity than either pure tungsten oxide or pure molybdenum oxide. Photoexcited electrons at WO3 conduction band can transfer into MoO3 conduction band due to the relative location of band energies of the two materials, while the holes from MoO3 valence band can move in an opposite direction. So, the recombination of photogenerated electron-hole pair might be suppressed, resulting in higher photocatalytic activity.” (paragraph bridging pp. 595-596).
	Regarding the exclusion of MoO3 (instant claim 9) WO3 (instant claim 22) as well as Mo, MoO2, W and WO2 (instant claim 23), the examiner maintains that the combination of cited prior art suggests substituting the antimicrobial tungsten (W) and molybdenum (Mo) oxides (O) with a WO3-MoO3 mixed oxide as this species was shown by Baeck et al. to have improved photocatalytic activity as compared to the pure tungsten and pure molybdenum oxides. Thus, the prior art suggests replacing, as the antimicrobial active agent, the pure tungsten and pure molybdenum oxides with a WO3-MoO3 mixed oxide, and as a result excluding other species such as those recited in instant claims 21-23.
	Furthermore, Baeck et al. teaches calcination consistent with the instant disclosure, particularly that: “The library shown in Fig. 1 is a 45-member (5x9 array) WO3-MoO3 mixed oxide library, with diversity achieved by variations in deposition voltage and Mo concentration in electrolyte. The library was deposited on titanium foil by using the 63-well parallel reactor block. The concentration of Mo was varied from 0 to 100 mol% and all films were deposited for 10 minutes. After deposition, the library was calcined at 450 °C for 4 hours in air.” [emphasis added](paragraph bridging pp. 593-594, Figure 1). Baeck et al. teaches that “The stabilized Me (W or Mo)-peroxo electrolyte was prepared by dissolving proper amount of tungsten powder or molybdenum powder in 60 ml of 30%  hydrogen peroxide solution. The excess hydrogen peroxide was subsequently decomposed with platinum black. The solution was diluted to 50 mM with a 50 : 50 mixture of water to isopropanol.” (p. 593, 2nd paragraph). The instant specification discloses that the claimed mixed oxides (MoxW1-xOz, in which there is 0.50 < x < 0.70 and 2.5 ≤ z ≤ 3.0) are produced by calcination to form the same (p. 7, line 8 through p. 8, line 8; [0010]-[0011], as published) and particularly calcination in the temperature range of “200 to 400°C and a dwell time of 0.5 to 4 hours” (p. 20, line 13-25; [0036], as published). The examiners position is that the calcination step disclosed by Baeck et al. is substantially identical to the step described in the instant Application and the resulting mixed oxide would also have been the same, that is, a mixed oxide having the chemical formula of MoxW1-xOz, in which there is 0.50 < x < 0.70 and 2.5 ≤ z ≤ 3.0, and free of MoO3 and WO3 (instant claims 9 & and 22). Alternatively, the examiner notes that Baeck et al. teaches the mixed oxide having the ratio 50% W and 50% Mo (i.e. Mo0.5W0.5O3) is indicated as the most active species and therefore it would have been prima facie obvious optimize the parameters and/or purify the product to include only this species.
	Regarding optimization of the process of making to produce the mixed oxide having the ratio 50% W and 50% Mo (i.e. Mo0.5W0.5O3), the parameters indicated by Baeck et al. include, in addition to varying the rations of reactants, the calcination temperature (450 °C) and the time (4-hours), and further Hassan et al. teaches optimization of the synthesis of nanostructured tungsten-molybdenum bimetallic oxide (see whole document) including the calcination temperature (p. 7, §3.2.1) and the calcination time (p. 9, §3.2.2), specifically teaching, e.g., that: “The reflection that belonged to the monometallic phases monoclinic MoO3 (JCPD: 80–0347) and cubic WO3 (JCPD: 41–0905), which could easily be identified in the XRD pattern of MW1–3 (Figure 15(a)), weakened and became indistinct after eight hours of calcination at 500°C (Figure 15(b)). Such reflections disappeared in the X-ray pattern of MW1–3(12), indicating that the produced nanoparticles of molybdenum-tungsten were a pure bimetallic Mo0.5W0.5O3 phase (JCPD: 28–0667, Figure 15(c)).” (p. 10, col. 2, first full paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composite material including an antimicrobial material based upon molybdenum and tungsten oxides the composite including the microbial active in material such as a plastic, as taught by GUGGENBICHLER, and modify the molybdenum and tungsten oxides to form a Tungsten-Molybdenum mixed oxide because this would have reasonably improved the antimicrobial effect by providing a photocatalytic antimicrobial effect by shifting the energy bands (valence band and conduction band) of the resulting mixed oxide which is expressly taught by Baeck et al. as having “showed higher photocatalytic activity than pure tungsten oxide or pure molybdenum oxide.” And both GUGGENBICHLER and LEE teaches the  photocatalytic antimicrobial effect, GUGGENBICHLER teaches “An antimicrobial effect can also be achieved by means of components with a photooxidative effect.” ([0013]), and LEE teaches that “The photocatalyst is a material which can provide air cleaning, deodorization and antimicrobial effects since electrons and holes created by energy obtained by light absorption of the material generate superoxide anions, hydroxyl radicals, or the like.”
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art disclose methods of making molybdenum and tungsten mixed oxide compounds useful for catalysts. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 19 and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over GUGGENBICHLER in view of LEE; Baeck et al. and Hassan et al.; as applied to claims 9, 14, 16, 18, 22 and 23 above, and further in view of HENDERSON (WO 2011/129982 A2; published October 2011).
Applicants Claims
	Applicant claims a composite material for producing antimicrobially effective surfaces containing a mixed oxide, wherein the composite material comprises a matrix and the mixed oxide, […], and the matrix includes at least one material selected from the group consisting of […], hydrophilizing agents, […] (instant claim 9). Applicants further claim the hydrophilizing agent is polyethylene glycol (PEG), among others (instant claims 19-20).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	GUGGENBICHLER teaches an inorganic substance containing molybdenum and/or tungsten which forms hydrogen cations when in contact with an aqueous medium and which results in an antimicrobial effect, as discussed above and incorporated herein by reference.
	LEE teaches that “The photocatalyst is a material which can provide air cleaning, deodorization and antimicrobial effects since electrons and holes created by energy obtained by light absorption of the material generate superoxide anions, hydroxyl radicals, or the like.”, as discussed above and incorporated herein by reference.
	Baeck et al. teaches a combinatorial electrochemical synthesis and characterization of Tungsten-Molybdenum Mixed Metal Oxides (see whole document) and that “Automated measurement of photocurrent by using a scanning photoelectrochemical cell showed that mixed oxides showed higher photocatalytic activity than pure tungsten oxide or pure molybdenum oxide.”, as discussed above and incorporated herein by reference.
	Hassan et al. teaches optimization of the synthesis of nanostructured tungsten-molybdenum bimetallic oxide, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of GUGGENBICHLER is that GUGGENBICHLER does not expressly teach the inclusion of a hydrophilizing agent (i.e. a wetting agent) such as polyethylene glycol.
	HENDERSON teaches methods for increasing the effectiveness of one or more antimicrobial agents incorporated in polymeric films (see whole document). HENDERSON further teaches that “the incorporation of a wetting agent increases contact between a microbe-containing aqueous medium and a face of polymeric layer containing antimicrobial agent(s).” ([0024]). HEDERSON teaches that the hydrophilic wetting agents include polyethylene glycols, among others ([0055]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a composite material including an antimicrobial material based upon molybdenum and tungsten oxides the composite including the microbial active in material such as a plastic, as taught by GUGGENBICHLER, and modify the molybdenum and tungsten oxides to form a Tungsten-Molybdenum mixed oxide, as discussed above, an further to include a hydrophilic wetting agent such as polyethylene glycol in order to enhance the antimicrobial effect by increasing contact between a microbe-containing aqueous medium and a face of polymeric layer containing antimicrobial agent(s), as suggested by HENDERSON.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the prior art disclose methods of making molybdenum and tungsten mixed oxide compounds useful for catalysts. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
	Applicants argue that “While Baeck described improved photochemical activity of mixed molybdenum/tungsten oxides, a person skilled in the art could not immediately infer an antimicrobial effect based on photochemical activity. Moreover, even if a person skilled in the art considered applying a photocatalyst as an antimicrobial agent, the skilled person, with the teaching of Baeck in mind, would have selected a mixed oxide that included some content of unmixed MoO3.” (p. 5, 2nd paragraph). And further that: “While Baeck described improved photochemical activity of mixed molybdenum/tungsten oxides, a person skilled in the art could not immediately infer an antimicrobial effect based on photochemical activity. Moreover, even if a person skilled in the art considered applying a photocatalyst as an antimicrobial agent, the skilled person, with the teaching of Baeck in mind, would have selected a mixed oxide that included some content of unmixed MoO3.” (p. 5, 3rd paragraph).
	In response the examiner argues that “the electrolyte”, as referenced in the cited paragraph in Baeck et al., is a precursor to the calcined product described by Baeck et al. and therefore does not expressly describe including MoO3 in the photoactive Tungsten-Molybdenum mixed oxide product. The examiner further argues that optimization of the photoactive/antimicrobial product suggested by the cited combination of references in terms of the Tungsten-Molybdenum mixed oxide product, citing Hassan et al., teaching such optimization.
	The examiner further maintains that the combination of cited prior art clearly suggests an increased activity of the mixed Tungsten-Molybdenum oxides as compared to the individual oxides taught by GUGGENBICHLER as having antimicrobial activity. Additionally, the examiner maintains that GUGGENBICHLER clearly teaches an inorganic substance containing molybdenum and/or tungsten which forms hydrogen cations when in contact with an aqueous medium and which results in an antimicrobial effect, and teaches the mechanism of action is that:
 
    PNG
    media_image1.png
    353
    552
    media_image1.png
    Greyscale

And that “it surprisingly turned out that substances forming hydrogen cations when in contact with an aqueous medium have an excellent antimicrobial effectiveness. An essential advantage also resides in the fact that the substances are practically not consumed. […] Consequently, the antimicrobial effect is almost unrestrictedly present in terms of time.” ([0021]). GUGGENBICHLER teaches that the molybdenum may be present in different oxidation states including the molybdate ion ([MoO4]2- ([0020]-[0023]) (instant claim 14). Consistent with GUGGENBICHLER, LEE teaches photocatalysts having properties such as antimicrobial effects (see whole document), and particularly that:

    PNG
    media_image2.png
    321
    632
    media_image2.png
    Greyscale

And Baeck et al. teaches a combinatorial electrochemical synthesis and characterization of Tungsten-Molybdenum Mixed Metal Oxides by cathodic deposition and subsequent calcination. Baeck et al. clearly contemplates the full range of mixed metal oxides (i.e. 100% W to 100% Mo, Figure 1), and “in the range of 20-80% MoO3, an increase of photoactivity was observed.” And while Baeck et al. does not expressly discuss antimicrobial activity, LEE clearly teaches photocatalysts as having antimicrobial properties associated with generation of ions in solution, which in turn is consistent with the teachings of GUGENBICHLER. Thus, one of ordinary skill in the art would have considered the increased photoactivity taught by Baeck et al. as applicable to the antimicrobial activity of GUGENBICHLER as per the teachings of LEE. In the instant case Applicants appear to argue unexpected results if the instantly claimed mixed metal oxides relative to GUGENBICHLER, however the combination of cited references provides a clear expectation of an expected an increase of photoactivity in the range of 20-80% MoO3 (Baeck et al., Figures 1 & 6) for the Mo:W mixed metal oxides per the teachings of Baeck et al. And thus, the results are not considered unexpected results relative to the cited combination of prior art. Regarding the oxygen atom content, one of ordinary skill in the art would have clearly recognized that the oxidation states of the metal atoms defines the oxygen atom content in a mixed metal oxide, in the instant case the metal atoms being the same (i.e. tungsten (W) and molybdenum (Mo)) and the oxygen content would have also been the same. Particularly given that the instant Specification disclose calcination in the range of 200-400 °C for 0.5 to 4 hours (p. 20, lines 24-25) which appears substantially consistent with the disclosure of Baeck et al. teaching calcination in air at 450 °C for 4 hours (p. 594, col. 1, line 1).
Conclusion
	Claims 9, 11, 14, 16 and 18-23 are pending and have been examined on the merits. Claims 9, 11, 14, 16 and 18-23 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619                     /TIGABU KASSA/                                                             Primary Examiner, Art Unit 1619